Case: 19-60055      Document: 00516042822         Page: 1     Date Filed: 10/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 5, 2021
                                  No. 19-60055
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   Ilyas Muradi,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A079 856 821


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Ilyas Muradi, a native and citizen of Afghanistan, has filed two
   petitions for review; his initial petition challenges a decision by the Board of
   Immigration Appeals (BIA) dismissing his appeal of the denial by the
   immigration judge (IJ) of his application for deferral of removal under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60055        Document: 00516042822              Page: 2      Date Filed: 10/05/2021




                                         No. 19-60055


   Convention Against Torture (CAT), and his supplemental petition
   challenges the BIA’s denial of his motion to reopen his removal proceedings
   as untimely, or alternatively, on the merits. Our jurisdiction to review final
   orders of removal “encompasses review of decisions refusing to reopen or
   reconsider such orders,” whether based on untimeliness or other grounds.
   Mata v. Lynch, 576 U.S. 143, 147-48 (quote at 147) (2015); see 8 U.S.C.
   § 1252(b)(6) (mandating consolidation of the review of a motion to reopen or
   reconsider with the review of the underlying removal order).
           In his first petition for review, Muradi challenges the BIA’s denial of
   his request for deferral of removal under the CAT, which allows relief to an
   alien who demonstrates a likelihood of torture in his home country by or with
   the “acquiescence of[] a public official [or other person] acting in an official
   capacity.” 8 C.F.R. § 1208.18(a)(1). Specifically, Muradi argues that: (1) the
   IJ and the BIA employed the wrong legal standard for determining whether
   there was acquiescence to the torture; (2) the BIA reviewed the legal
   conclusion regarding acquiescence under the wrong legal standard; and
   (3) the IJ and the BIA failed to properly assess the threat of torture and similar
   harm because they did not aggregate the threats from different entities. 1
           We lack jurisdiction to review Muradi’s second and third issues
   because they were not exhausted before the BIA either on direct appeal or in
   a motion to reopen or to reconsider. See Avelar-Oliva v. Barr, 954 F.3d 757,



           1
            After briefing was completed in this case, the then-government of Afghanistan fell
   to the Taliban. Because the new developments in Afghanistan were not presented before
   the BIA, we cannot consider them in the present petitions for review. See 8 U.S.C.
   § 1252(b)(4)(A); Hernandez-Ortez v. Holder, 741 F.3d 644, 647 (5th Cir. 2014). However,
   because motions to reopen based on changed country conditions are not subject to the
   normal time and numerical limitations for motions to reopen, Muradi can raise any claims
   he has based on recent developments in a new motion to reopen. See 8 C.F.R.
   § 1003.23(b)(4)(1). We offer no opinion as to the proper disposition of such a motion.




                                               2
Case: 19-60055      Document: 00516042822           Page: 3     Date Filed: 10/05/2021




                                     No. 19-60055


   766 (5th Cir. 2020); Claudio v. Holder, 601 F.3d 316, 318 (5th Cir. 2010);
   Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009). There is no merit to
   Muradi’s apparent contention that exhaustion is not required to the extent
   that these issues allege due process violations. See Roy v. Ashcroft, 389 F.3d
   132, 137 (5th Cir. 2004) (holding that even due process claims must have been
   exhausted if the procedural errors were correctable by the BIA).
          With respect to his exhausted first issue, Muradi is correct that the
   governmental-action element of a torture finding under the CAT does not
   require that the entire national government acquiesces in the torture, but
   rather that a public official or other person acting in an official capacity does
   so. See Garcia v. Holder, 756 F.3d 885, 891-92 (5th Cir. 2014). Although the
   IJ and the BIA determined that the Afghan government would not acquiesce
   to any torture by outside groups, it appears that this language was simply a
   broadly-stated version of the proper acquiescence standard. In Tamara-
   Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006), on which the BIA relied
   in denying relief, we explained that the CAT “requires ‘a public official’ or
   ‘person acting in a public capacity’ to . . . ‘acquiesce’ . . . to ‘the torture,’”
   before denying relief because the “[t]he Government of Columbia” had not
   acquiesced to the allegedly torturous conduct. Given the language used in
   Tamara-Gomez, 447 F.3d at 351, Muradi has failed to show that the BIA
   applied an incorrect standard here.
           In his second petition for review, Muradi asserts certain arguments
   relating to his first petition. Even assuming that these arguments are properly
   before us, they fail. While Muradi is correct that the Supreme Court recently
   ruled that we may review a criminal alien’s factual challenge to a CAT order,
   that ruling in Nasrallah v. Barr, 140 S. Ct. 1683, 1694 (2020), does not
   support Muradi’s request to remand his case to the BIA so that he can raise
   new factual challenges. And, given the exhaustion discussion above, we lack
   jurisdiction to review Muradi’s additional argument in support of his



                                           3
Case: 19-60055     Document: 00516042822           Page: 4   Date Filed: 10/05/2021




                                    No. 19-60055


   unexhausted third issue from his first petition for review. See Claudio,
   601 F.3d at 318-19.
          Finally, Muradi complains that the BIA should have granted his
   motion to reopen his removal proceeding because his counsel from his appeal
   to the BIA rendered ineffective assistance. However, Muradi fails to assert,
   and has thereby abandoned, any challenge to the BIA’s conclusion that his
   motion to reopen was untimely and that the filing period had not been
   equitably tolled. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          In light of the foregoing, Muradi’s initial and supplemental petitions
   for review are DENIED.




                                         4